 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 825, International Union of Operating Engi-neers, AFL-CIO and Cruz Contractors, Inc. andLocal 15024, United Steelworkers of America,AFL-CIO. Case 22-CD-308November 28, 1978ORDER GRANTING MOTION ANDDECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn January 18, 1978, the National Labor Rela-tions Board issued its Decision and Order QuashingNotice of Hearing in the above-captioned proceed-ing,' finding that a jurisdictional dispute no longerexisted within the meaning of the National LaborRelations Act, as amended, because Local 825, Inter-national Union of Operating Engineers, AFL-CIO(hereinafter called Operating Engineers), had dis-claimed any interest in the work in dispute. Thereaf-ter, by letter dated January 25, 1978, Operating Engi-neers notified the Board and the parties that it wasnot its intention to disclaim interest in work at anyjobsite of Cruz Contractors, Inc. (hereinafter the Em-ployer), in Middlesex County, New Jersey, "if, infact, that job was not operational at the time of the[10(k)] hearing." Operating Engineers further allegedthat it knew of no such jobs at the time of the hear-ing. On February 2, 1978, the Employer filed a mo-tion for rescission of the Board's Order QuashingNotice of Hearing and requested that the Boardmake an affirmative determination of the work indispute, contending that the Operating EngineersJanuary 25 letter constituted a rescission of its previ-ous disclaimer of the work in dispute.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In accepting Operating Engineers disclaimer in theoriginal 10(k) proceeding, we found that that dis-claimer covered work of the Employer in MiddlesexCounty, New Jersey, as well as in the Borough of234 NLRB 292 (1978).2 The Decision and Order Quashing Notice of Hearing in this proceedingcovered charges filed against Operating Engineers by three separate em-ployers in three separate cases which were consolidated by the RegionalDirector for Region 22 pursuant to Sec. 102.33 of the Board's Rules andRegulations. Series 8, as amended. Inasmuch as the parties in Cases 22-CD-307 and 22-CD-309, with which the instant case was consolidated.have not filed any motion for rescission or reconsideration of the Board'sDecision and Order Quashing Notice of Hearing as to their cases, we makeno rulings as to those cases herein.Lincoln Park, New Jersey. Operating Engineersclaims error by the Board's inclusion of the Employ-er's Middlesex County work as part of the work indispute covered by its decision. Specifically, Operat-ing Engineers asserts that by its disclaimer it onlyintended to disclaim the construction jobsites whichwere currently operational and that, since it knew ofno construction jobsite of the Employer in MiddlesexCounty, New Jersey, at the time of the hearing, therewas no basis for disclaiming interest in any suchwork. The Employer, conversely, contends that itswork for the Middlesex County Sewerage Authoritywas in fact work in dispute in the 10(k) proceeding;that Operating Engineers had knowledge of thatwork; that Operating Engineers demanded the work;that Operating Engineers threatened to picket saidjobsites: and that said work was commenced at thetime the charge was filed.We find no merit in Operating Engineers conten-tion that the Board should accept its disclaimer aslimited only to the work at the Employer's LincolnPark jobsites, as a review of the record herein disclos-es nothing to cause us to change our conclusion thatOperating Engineers disclaimer encompassed job-sites of the Employer in Middlesex County as well.Thus, the Employer's charge, filed on July 5, 1977,and served on Respondent on July 7, 1977, allegedthat Operating Engineers had engaged in and wasengaging in unfair labor practices in violation of Sec-tion 8(b)(4)(D) of the Act at various public streets,Borough of Lincoln Park, and various locations,County of Middlesex, New Jersey. The work in dis-pute, as described in the 10(k) notice of hearing is-sued on July 13, 1977, included work at Lincoln Parkjobsites at which Operating Engineers had picketed,"and at all other of the Employer's construction job-sites." Further, Operating Engineers, in advising theBoard by letter received in the Regional Office onJuly 29, 1977, that it disclaimed any interest in thework assignments involved in the 10(k) proceeding,made no differentiation between Lincoln Park job-sites and any other jobsites in that disclaimer. Nordid the attorney for Operating Engineers so differen-tiate in orally reaffirming Operating Engineers dis-claimer to the Hearing Officer on August 16, 1977,prior to commencement of the hearing. Finally, theevidence as adduced at the hearing clearly indicatedthat Operating Engineers wanted the work the Em-ployer was going to do in Middlesex County, re-quested that the Employer sign a contract by which itwould be obligated to hire all employees in the futurethrough the Operating Engineers hiring hall and re-place its present employees represented by Steel-workers with employees represented by OperatingEngineers, and warned the Employer at the time of490 LOCAL 825, OPERATING ENGINEERS, AFL-CIOits Lincoln Park picketing that it should resolve thesituation with Operating Engineers because this wasjust the start of its activities against Cruz and thatOperating Engineers would also be up in MiddlesexCounty as soon as operations began there.That Operating Engineers was in fact concernedwith the Middlesex County work is further evidencedby the testimony of the Employer's vice president,Edward Cruz, who stated that, at a meeting with Op-erating Engineers representatives occurring in May1977, Operating Engineers Business Manager PatCampbell indicated that the Middlesex County workin particular was very much of interest to OperatingEngineers, "because it represented a large contracts[sic], a lot of work, and that they had to have theirmen put on those projects in addition to the LincolnPark project." Cruz testified at that time that the Em-ployer was in the process of mobilizing on one of itstwo Middlesex County Sewerage Authority contractsand, when queried as to what that meant, replied,"'That means we are in the process of setting up fieldoffices in the yard for conducting the work."We find, based on the above, that Respondent hadadequate notice that the work in dispute precipitat-ing the filing of charges and the conduct of a 10(k)hearing in the instant case included sewer construc-tion work in Middlesex County, New Jersey. We fur-ther find that Respondent was afforded full opportu-nity to appear, to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on issues relevant to that charge in the 10(k)proceeding, but declined to participate. Respondentchose instead to rely on its statement that it dis-claimed any interest in the work in dispute. However,because we find Respondent's January 25, 1978, let-ter stating that it did not intend to disclaim the Mid-dlesex County work inconsistent with its previousdisclaimer, accepted by us, we have decided to de-termine the dispute on its merits.ORDERIn view of the foregoing, we hereby grant the Em-ployer's motion for rescission of our Decision andOrder Quashing Notice of Hearing to the extent thatit applies to this Employer's operations, and shall de-termine the dispute in Case 22-CD-308 on its merits.THE DISPUTEA. The Work in DisputeThe work in dispute, as described in our previousdecision, is as follows:The maintenance and operation of all Cruz'heavy equipment including backhoes, front-endloaders, bulldozers, cranes, water pumps, rollers,and paving machines at Cruz' construction job-sites located on Comly Road at Tuland Place,Anthony Boulevard at Arthur Road, RyersonRoad at William Street, and Ryerson Road atHazel Street, all in the Borough of Lincoln Park,New Jersey, and at all other of the Employer'sconstruction jobsites.B. Background and Facts of the DisputeThe background and relevant facts surroundingthis dispute are set forth in our prior Decision andOrder as follows:Cruz, a construction company involved pri-marily in the utility construction field, was en-gaged in the installation of a sewer line in Lin-coln Park, New Jersey, in early May [19773 ].Cruz also had contracts for the construction oftwo other sewer projects, both in MiddlesexCounty, New Jersey, on which work had not yetbegun. The maintenance and operation of theheavy equipment on all of these sewer projectshad been awarded by Cruz to its employees whoare represented by Steelworkers Local 15024.Cruz and the Steelworkers have had a collective-bargaining agreement in effect at all times rele-vant to this proceeding which covers the em-ployees performing the work in dispute.Cruz was contacted by the Operating Engi-neers early in May through Cruz' attorney, RonTobia, and a meeting was set up to discuss theproposed use of Operating Engineers on Cruzconstruction projects. Edward Cruz, vice presi-dent of the Company, testified that at a meetingon May 10 in East Orange, New Jersey, repre-sentatives of Operating Engineers requested thatCruz employ operating engineers to operate theheavy equipment at its Lincoln Park and Mid-dlesex County jobsites. Operating Engineers alsorequested that Cruz sign a contract with it.On requirement of the contract proposed bythe Operating Engineers was that Operating En-gineers Local 825 would have hiring hall rights,and that all men working on Cruz projectswould have to go through the Operating Engi-neers hiring hall procedure. Thus, present Cruzemployees operating the heavy equipment whoare represented by Steelworkers would have hadto be replaced by workers hired through the Op-erating Engineers hiring hall under the proposedagreement. Cruz testified that they discussed hir-Unless otherwise indicated. all dates are 1977.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing some operating engineers in addition to theSteelworkers-represented employees currentlyoperating the heavy equipment, but that thatproposal was rejected by the Operating Engi-neers business manager who stated that Operat-ing Engineers would have to have the hiring hallrights. Cruz refused to sign the Operating Engi-neers contract.Thereafter, on June 23, Operating EngineersLocal 825 picketers, with signs saying that Cruzwas not paying area wages and benefits, ap-peared at four locations at Cruz' Lincoln Parkjobsite. Edward Cruz testified, however, thatCruz was in compliance with its contracts bothwith the Borough of Lincoln Park under whichit was required to pay the prevailing Federal areawage rates, and with Steelworkers Local 15024.Cruz further testified that Peter Strannemar, abusiness agent of the Operating Engineers, in-formed him that Cruz should resolve the situationwith Operating Engineers because this wasjust thestart of their activities against Cruz, and that Oper-ating Engineers would also be up in MiddlesexCounty as soon as operations began there. On July27, the district court granted a temporary injunc-tion and the picketing ceased and has not sinceresumed.C. Contentions of the PartiesThe Employer contends that its assignment of thedisputed work is consistent with all the factors onwhich the Board normally relies in resolving workassignment disputes. Thus, Cruz maintains that thework is properly assigned to its employees, pursuantto its collective-bargaining agreement with the Steel-workers covering the work, and that the work hastraditionally been assigned to those employees. Italso asserts that the Operating Engineers has no validbasis for claiming the work. The Steelworkers neitherappeared at the hearing nor made any statement ofposition. Operating Engineers also did not appear atthe hearing and has made no explicit claims concern-ing any basis for awarding the disputed work to em-ployees it represents. Its sole statement of positionprior to the 10(k) hearing was that it disclaimed anyinterest in the work in dispute, that the picket lineshad been removed and would not be replaced, andthat it would not engage in any action inconsistentwith that stated position.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat the parties have not agreed upon a method forthe voluntary adjustment of the dispute.Based on the foregoing evidence that OperatingEngineers established and maintained picket lines atCruz jobsites in Lincoln Park, New Jersey, andthreatened also to picket the Employer's MiddlesexCounty, New Jersey, jobsites, following Cruz' refusalto sign a contract with Operating Engineers and em-ploy its members rather than Cruz' own employees,we conclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurred.The record does not indicate that any agreed-uponmethod for the voluntary adjustment of the disputeexists within the meaning of Section 10(k) of the Act.Further, as stated above, we find Respondent's Janu-ary 25, 1978, letter stating that it did not intend todisclaim the Middlesex County work inconsistentwith its previous general disclaimer of the work indispute. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancing thosefactors involved in each particular case.5The following factors are relevant in determiningthe dispute before us:I. Certification and collective-bargainingagreementsNeither of the labor organizations herein has beencertified as the collective-bargaining representativefor a unit of the Employer's employees. The Em-ployer, however, has had a continuing bargaining re-lationship with Steelworkers, dating from June 1972.6The Employer's most recent contract with that unionis effective from January 31, 1976, to December 31,1978, and relates to all phases of its construction4 N.L.R.B. v. Radio & Television Broadcast Engineers Lnion. Local 1212.International Brotherhood of Electrio al Workers. A Ft ('10 (Columbia Broad-asting Svstern. 364 U.S 573 (1961).5International Associarion of Machinists, Lodge No 1743. AFL-(0IO(J AJones Construction Company). 135 NLRB 1402 (1962).6 Although the parties have had successive collective-bargaining agree-ments from that date, both have existed as predecessor organizations duringthat time period. Thus. Athens Construction Company as the predecessor ofCruz Contractors, Inc.. and District 50. Allied and Technical Workers of theUnited States and Canada. which merged with the Steelworkers, precededSteelworkers in this collective-bargaining relationship.492 LOCAL 825, OPERATING ENGINEERS, AFL-CIOwork and allied fields. Employer's vice president,Cruz, testified that its heavy equipment operators,truckdrivers, and other construction job classifica-tions are covered under this contract. There is noevidence that the Employer is a party to any collec-tive-bargaining agreement with Operating Engineers.We conclude, therefore, that considerations of collec-tive-bargaining history and agreements favor assign-ment of the work to the Employer's employees repre-sented by Steelworkers.2. Employer, industry, and area practiceThe Employer has assigned the maintenance andoperation of the heavy equipment on all of its sewerconstruction projects to its employees who are repre-sented by Steelworkers. Vice President Edward Cruz,who stated that he is a past president of the UtilityContractors Association of New Jersey and is currentlypresident of the National Utility Contractors Associa-tion, testified that it is his opinion that the majority ofemployees operating heavy equipment in the construc-tion utility field in New Jersey are nonunion but, ofthose equipment operators who are represented byunions, more are represented by Steelworkers than byOperating Engineers. Accordingly, we find that theEmployer's own practice and the industry and areapractice favor awarding the work to the Employer'semployees who are represented by Steelworkers.3. Skills and training of employeesThe Employer's employees are proficient in theoperation of its heavy equipment, primarily due totheir time and experience in utility constructionwork. The Employer's backhoe operators, for exam-ple, dig trenches to within an inch or less of gradewithout the aid of calibration instruments in the cabof the machines; the crane operators are especiallyskilled in lifting a load, such as pipe, traveling with it,and then placing it in an excavation where the opera-tor does not have visual contact with the object beingput in the ground, and certain of the Employer's em-ployees have been specially trained in the operationof specialized equipment, such as the Koerhing 1266hydraulic excavator, which is a type of constructionequipment operating engineers may not generally bequalified to operate without specialized training.Further, the Employer's operators have performedtheir work in a safe manner, and have satisfactorilycompleted portions of the work required under theLincoln Park contract. It is clear, therefore, that theEmployer's employees are qualified to perform thework. We are reluctant, however, to find that theskills and special training of the Employer's employ-ees renders them more skilled or better qualified toperform this work than employees represented byOperating Engineers would be, as it is well recog-nized that Operating Engineers represents employeeswho are skilled in the operation of heavy equipment.Thus, we do not rely on these factors in determiningwhich group of employees should be awarded thedisputed work.4. Efficiency and economy of operationsThe record indicates that the Employer's employ-ees may, in addition to operating its heavy equip-ment, perform other construction work-such as ir-onwork or carpentry work-at times when nooperator of heavy equipment is required. OperatingEngineers-represelted workers, on the other hand,do not, insofar as the record indicates, do work thatis not categorized as operating engineer work. There-fore, the use of its own employees would appear toresult in the faster and more economical completionof the Employer's construction projects than if thedisputed work were assigned to employees repre-sented by Operating Engineers. Accordingly, we findthat efficiency and economy of operations tend tosupport assignment of the work to the Employer'semployees represented by Steelworkers.ConclusionUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the Employer's employees represented by Steel-workers are entitled to perform the work in dispute.We reach this conclusion on the basis of the Employ-er's assignment and preference, the Employer's col-lective-bargaining agreement with Steelworkers, theindustry and area practice with which such an assign-ment is consistent, and the fact that the Employer'sassignment will tend to result in greater efficiencyand economy of operations. In making this determi-nation, we are awarding the work in question to em-ployees represented by Steelworkers, but not to thatUnion or its members.The present determination is limited to the work indispute which gave rise to this proceeding. Thus, itincludes work at the Employer's Lincoln Park, NewJersey, jobsites, where Operating Engineers picketingoccurred, and also includes work pursuant to theEmployer's two contracts with the Middlesex CountySewerage Authority, which sites Operating Engineersthreatened to picket.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of the493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1. Employees of Cruz Contractors, Inc., who arerepresented by Local 15024, United Steelworkers ofAmerica, AFL-CIO, are entitled to perform the fol-lowing work:The maintenance and operation of all Cruz'heavy equipment including backhoes, front-endloaders, bulldozers, cranes, water pumps, rollers,and paving machines at Cruz' construction job-sites located on Comly Road at Tulane Place,Anthony Boulevard at Arthur Road, RyersonRoad at William Street, and Ryerson Road atHazel Street, all in the Borough of Lincoln Park,New Jersey, and at all other of the Employer'sconstruction jobsites established pursuant to itstwo contracts with the Middlesex County Sewer-age Authority, Middlesex County, New Jersey.2. Local 825, International Union of OperatingEngineers, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to force orrequire Cruz Contractors, Inc., to assign the disputedwork to employees represented by that labor organi-zation.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 825, Interna-tional Union of Operating Engineers, AFL-CIO,shall notify the Regional Director for Region 22, inwriting, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to assign the disputedwork in a manner inconsistent with the above deter-mination.494